DETAILED ACTION
                                         Response to Amendment         
1.     This Office Action is in response to Amendment filed on 07/18/2022.
        Claims 1-3, 5, 8-11, 14-16 and 18-20 have been amended.

        Claims 4 and 17 have been previously canceled.
   
        Claims 6-7 and 12-13 have been remained.
        Claims 1-3, 5-16 and 18-20 are currently pending in the application.
                       Examiner’s Statement of Reasons for Allowance
2.     Claims 1-3, 5-16 and 18-20 are allowed.
3.     The following is an examiner’s statement of reasons or allowance:
        None of the prior art teaches an image sensor comprising wherein the floating diffusion region and the channel region are configured such that charge selectively transferred to the floating diffusion region by operation of the transfer gate causes a change in the gate potential that is followed by the potential of the source, in combinations with the other structures as cited in the independent claim 1.
        Claims 2-3 and 5-13 are directly or indirectly depend on the independent claim 1.

        None of the prior art teaches a method for providing an image sensor comprising wherein the floating diffusion region and the channel region are configured such that charge selectively transferred to the floating diffusion region by operation of the transfer gate causes a change in the gate potential that is followed by the potential of the source, in combinations with the other steps as cited in the independent claim 14.
         Claims 15-16 and 18-20 are directly depend on the independent claim 14.

                                                            Conclusion
4.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc T. Dang whose telephone number is 571-272-1776.  The examiner can normally be reached on 8:00 am-5:00 pm.
        If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
        Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUC T DANG/Primary Examiner, Art Unit 2892